DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobana (US 2013/0018549) in view of Lee (US 2016/0023666), and Takaso (US 2016/0362113)
As to claim 1 Kobana discloses a vehicle control system installed on a vehicle and comprising: 
a driver abnormality detection device configured to detect abnormality of a driver of the vehicle(Paragraph 42 “] FIG. 1 (A) shows in the form of a block diagram a system configuration of the vehicle's emergency evacuation device and devices involved therewith. Referring to this drawing, when a driver condition recognition portion 40 (driver's condition recognition ECU) for monitoring the condition of a driver, such as a deterioration of the body condition and the presence or absence of a consciousness lowering, detects an abnormality or a deterioration of the driver's condition and judges the necessity for an emergency evacuation process”) 
a vehicle control device configured to execute vehicle stop control that stops the vehicle(Paragraph 42”… detects an abnormality or a deterioration of the driver's condition and judges the necessity for an emergency evacuation process, or when the driver requests an emergency evacuation process through a receptor 70a (switch, etc.) of a driver's command input portion 70, in order for a running vehicle to stop at a safely stoppable site and in order for a stopped vehicle to maintain its stop state”) and abnormality notification processing that activates a notification device, when the abnormality of the driver is detected(Paragraph 42 “. In addition, together with the transmission of the command, the emergency evacuation device 10 operates various driving support HMI (Human Interface) 60 to conduct various notices for letting the driver, the passengers or the other vehicle around the own vehicle recognize the presence of the necessity or execution of an emergency evacuation control process.”); and 
an information acquisition device configured to acquire driving environment information including at least one of surrounding situation information indicating a situation around the vehicle, vehicle state information indicating a state of the (Paragraph 42 “…the main body 10 (Judgment processing ECU) of the vehicle's emergency evacuation device, using information or data from an environmental information recognition portion 20 (environmental information recognition ECU) for detecting conditions around a vehicle and a vehicle information recognition portion 30 (vehicle information recognition portion ECU) for detecting running conditions of the vehicle”), and driving operation information indicating a driving operation by the driver (Paragraph 42 “a vehicle information recognition portion 30 (vehicle information recognition portion ECU) for detecting running conditions of the vehicle, gives a command to a running control portion 50 (running control ECU) conducting the braking-driving control and steering control of the vehicle”), 
Kobana does not explicitly he vehicle control device is further configured to determine, based on the driving environment information, whether to continue or terminate the abnormality notification processing after termination of the vehicle stop control, which occurs when the vehicle is stopped or an override operation is performed by the driver.
Takaso teaches the vehicle control device is further configured to determine, based on the driving environment information, whether to continue or terminate the abnormality notification processing after termination of the vehicle stop control, which occurs when the vehicle is stopped or an override operation is performed by the driver (Paragraph 49 “Referring by way of example to FIG. 3, in the evacuation traveling, a course to a traveling position, i.e., an evacuation position, at which the vehicle is stoppable at the shoulder safely without causing the vehicle to be in contact with an obstacle may be set as an evacuation course within a range in which the traveling environment information is obtainable.” Paragraph 55-56 “Following the starting of the evacuation traveling in the S110, the program may proceed to S111 where the provision of the visual alerting or the visual notification to the surrounding vehicles and the passersby outside the vehicle is started by means of, for example but not limited to, the hazard lights. The program may then proceed to S112 where a determination is made as to whether the evacuation traveling is completed, i.e., whether the vehicle is stopped at the evacuation position. The program may proceed to S113 after waiting is performed until the evacuation traveling completes and the evacuation traveling is thus completed. In the S113, the provision of the aural alerting or the aural notification to the surrounding vehicles and the passersby outside the vehicle is ended to end the program.”)
	It would have been obvious to one of ordinary skill to modify Kobana to include the teachings of determining whether to continue or terminate the notifications for the purpose of notifying the surroundings of the vehicle being stopped and abnormaliuty of the driver.
As to claim 2 Kobana discloses a vehicle control system wherein 
the driving environment information includes the driving operation information (Paragraph 42), and 
Lee teaches when the driving operation is performed by the driver during execution of the vehicle stop control, the vehicle control device terminates the vehicle stop control and determines whether to continue or terminate the abnormality  (Paragraph 40-42 if the driver load margin changes the system will terminate the notification processing).
As to claim 3 Kobana discloses a vehicle control system wherein 
when the driving operation is an acceleration operation, the vehicle control device terminates the abnormality notification processing (Paragraph 18).
As to claim 4 Kobana discloses a vehicle central system wherein 
when the driving operation is a braking operation, the vehicle control device continues the abnormality notification processing (Paragraph 18).
As to claim 5 Kobana discloses a vehicle control system wherein 
the driving environment information includes the surrounding situation information (Paragraph 42), 
Lee teaches:
the vehicle control device is further configured to: 
determine, based on the surrounding situation information, whether or not a first notification termination condition related to the situation around the vehicle is satisfied (Paragraph 40);
terminate the abnormality notification processing when the first notification termination condition is satisfied (Paragraph 40 if the load margin value changes); and 
continue the abnormality notification processing when the first notification termination condition is not satisfied (Paragraph 41).
As to claim 6 Kobana discloses a vehicle control system, wherein 
 (Paragraph 42), 
Lee teaches:
the vehicle control device is further configured to: 
determine, based on the vehicle state information, whether or not a second notification termination condition related to the state of the vehicle is satisfied (Paragraph 41); 
terminate the abnormality notification processing when the second notification termination condition is satisfied (Paragraph 41 if the load margin value changes); and 
continue the abnormality notification processing when the second notification termination condition is not satisfied (Paragraph 42).
As to claim 7 Kobana discloses a vehicle control system wherein 
the driving environment information includes the surrounding situation information, the vehicle state information, and the driving operation information (Paragraph 42), 
Lee teaches:
a notification termination condition for terminating the abnormality notification processing includes: 
a first notification termination condition related to the situation around the vehicle (Paragraph 40);
a second notification termination condition related to the state of the vehicle (Paragraph 41); and
 (Paragraph 42), 
the vehicle control device is further configured to: determine, based on the driving environment information whether or not the notification termination condition is satisfied; continue the abnormality notification processing when at least one of the first notification termination condition, the second notification termination condition, and the third notification termination condition is not satisfied(Paragraph 40-42); and terminate the abnormality notification processing when all of the first notification termination condition, the second notification termination condition, and the third notification termination condition are satisfied(Paragraph 40-42 if load margin value changes so that the driving load is less than the first load margin).
As to claim 8 the claim is interpreted and rejected as in claim 1.
As to claim 9 Takaso teaches a vehicle control system wherein the notification device, when activated, provides a notification to an environment outside the vehicle(Paragraph 55).

Response to Arguments
Applicant’s arguments with respect to claims 3/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             3/29/2022